UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-8087



TERRANCE MASSEY,

                                           Petitioner - Appellant,

          versus


STATE OF MARYLAND; RICHARD B. ROSENBLATT,
Director of Patuxent Institution,

                                          Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Marvin J. Garbis, District Judge. (CA-01-
3086-MJG)


Submitted:   February 14, 2002         Decided:     February 27, 2002


Before WIDENER, LUTTIG, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Terrance Massey, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Terrance Massey seeks to appeal the district court’s order and

order on reconsideration denying relief on his second petition

filed under 28 U.S.C.A. § 2254 (West 1994 & Supp. 2001).           Massey

never received authorization to file a second § 2254 petition, and

consequently,   the   district   court   lacked   authority   to   act   on

Massey’s second petition.    See 28 U.S.C.A. § 2244(b) (West 1994 &

Supp. 2001).    Accordingly, we deny a certificate of appealability

and dismiss the appeal. See Massey v. Maryland, No. CA-01-3086-MJG

(D. Md. filed Nov. 7, 2001, entered Nov. 8, 2001; filed Nov. 30,

2001, entered Dec. 3, 2001).        We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid in the

decisional process.




                                                               DISMISSED




                                   2